The People of the State of New York appeal from an order reducing the obligation of an undertaking and directing the City Comptroller to return to the surety the amount paid by it in excess of the reduced amount. Order of the County Court, Kings County, reversed on the law and the facts, without costs, and the motion denied, "without costs. In the circumstances shown, the granting of the motion was an improvident exercise of discretion. Close, P. J., Hagarty, Adel, Lewis and Aldrich, JJ., concur.